Case: 17-60449      Document: 00514617873         Page: 1    Date Filed: 08/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-60449                              FILED
                                  Summary Calendar                      August 27, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
MARIA REYES LOPEZ,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A074 585 760


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Maria Reyes Lopez, a native and citizen of Honduras, petitions for review
of an order of the Board of Immigration Appeals (BIA) dismissing her appeal
of the Immigration Judge’s denial of her motion to reopen her February 12,
1996 in absentia deportation order. Reyes Lopez argues that she was entitled
to reopen her deportation order because she did not receive proper notice of the
deportation hearing; her motion to reopen based on the exceptional


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60449      Document: 00514617873        Page: 2    Date Filed: 08/27/2018


                                    No. 17-60449

circumstance of ineffective assistance of counsel was timely based upon the
application of equitable tolling principles; and the BIA should have exercised
its sua sponte authority to reopen her deportation order.
      We lack jurisdiction to consider the BIA’s refusal to reopen Reyes Lopez’s
removal order sua sponte. See Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306
(5th Cir. 2017), cert. denied, 138 S. Ct. 677 (2018). 1 We do possess jurisdiction
to review the denial of a statutory motion to reopen a deportation order, Mata
v. Lynch, 135 S. Ct. 2150, 2154-55 (2015), but we review the denial of such a
motion under “a highly deferential abuse-of-discretion standard,” Barrios-
Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014) (internal quotation
marks and citation omitted).           We will not reverse the BIA’s factual
determinations “unless the evidence compels a contrary conclusion.” Gomez-
Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
      The BIA did not abuse its discretion by denying Reyes Lopez’s statutory
motion to reopen based on her alleged lack of notice regarding her deportation
hearing because notifying her counsel sufficed. Rodriguez-Manzano v. Holder,
666 F.3d 948, 953 & n.6 (5th Cir. 2012); see 8 U.S.C. § 1252b(a)(2)(A)(i) (1994).
Neither did the BIA abuse its discretion in denying Reyes Lopez’s statutory
motion to reopen based on the alleged exceptional circumstance that her
attorney rendered ineffective assistance by failing to inform her of the
deportation hearing. See Barrios-Cantarero, 772 F.3d at 1021. Reyes Lopez
missed the 180-day deadline for filing a motion to reopen alleging exceptional
circumstances, § 1252b(c)(3)(A), and the evidence does not compel reversal of
the BIA’s determination that she failed to pursue her rights diligently for


      1  While Gonzalez-Cantu, 866 F.3d at 304, cites the current statutory provisions
regarding removal proceedings, we must apply former 8 U.S.C. § 1252b, which was in effect
when Reyes Lopez’s deportation proceedings were initiated in 1995. See Ojera-Calderon v.
Holder, 726 F.3d 669, 673 (5th Cir. 2013).


                                           2
    Case: 17-60449    Document: 00514617873    Page: 3   Date Filed: 08/27/2018


                                No. 17-60449

equitable tolling purposes, see Gomez-Palacios, 560 F.3d at 358; see also Lugo-
Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016).
      For the foregoing reasons, Reyes Lopez’s petition for review is
DISMISSED in part for lack of jurisdiction and DENIED in part.




                                      3